DECISION
The application of the above-named defendant for a review of the sentence of 10 years with 3 years suspended for First Degree Burglary, imposed on March 27, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
Then sentence, be and remain as originally imposed.
We wish to thank Thomas Boland of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom.